DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vierow et al. (US 2003/0231477).
Regarding claim 1, Vierow et al. disclose in fig. 1A, 1B, an electronic device comprising: a plurality of chip components (14) arranged in a first direction (left-right); 
and an insulating case (16, 18) including: a plate portion (16) facing first side (top) surfaces of the plurality of chip components (14); 
a first protrusion portion (18) formed along a plate-portion (16) first side of the plate portion parallel to the first direction (left-right) and protruding from the plate portion toward a downside (top-bottom) perpendicular to the first direction (left-right) ; and a second protrusion portion (18) formed to the first protrusion portion (18) in a second direction (top-bottom) perpendicular (top-bottom) to the first direction and the downside and protruding from the plate portion toward the downside, 
wherein a protrusion length of the first protrusion portion (18) and the second protrusion portion (18) from the plate portion toward the downside is smaller than a protrusion length of the chip component (14) included in the plurality of chip components from the plate portion (18) toward the downside.
Regarding claim 4, Vierow et al. disclose second side surfaces of the plurality of chip components (14) directed opposite to the first side surfaces are arranged along a virtual plane substantially parallel to the plate portion (16), and
terminal electrodes (22, 22) included in the plurality of chip components (14) are at least partly formed on the second side surfaces.



Regarding claim 12, Vierow et al. disclose the insulating case is made of resin [0070].
Regarding claim 13, Vierow et al. disclose terminal electrodes (22, 22) of at least one chip component (14) included in the plurality of chip components and at least another adjacent chip component (14) are separated from each other.
Regarding claim 14, Vierow et al. disclose a recess (20) or a groove is formed on a plate-portion bottom surface of the plate portion facing the chip components (14).
Regarding claim 15, Vierow et al. disclose all of the chip components (14) included in the plurality of chip components (14) are contacted with the first protrusion portion (18), and only one chip component (see fig. 4A, 4b) located at one end in the first direction (left – right) among the chip components (14) included in the plurality of chip components is contacted with the second protrusion portion.
Regarding claim 16, Vierow et al. disclose the second protrusion portion (18) is formed along a plate-portion (16) second side perpendicular to the plate-portion first side of the plate portion, and
the first protrusion portion (18) and the second protrusion portion (18) are connected substantially perpendicularly to form an L-shaped protrusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierow et al. (US 2003/0231477).
Regarding claim 2, Vierow et al. discloses the claimed invention except for terminal electrodes of at least two chip components included in the plurality of chip components are contacted with each other.
It is well known in the art to electrically contact two chip components. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form an electrical system of Vierow et al. to have desired electrical properties (capacitance).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierow et al. (US 2003/0231477) in view of Lee et al. (US 2017/0154729).
Regarding claim 17, Vierow et al. disclose the chip component (14) includes terminal electrodes (22), wherein the chip component includes internal electrodes connected to the terminal electrodes (MLCC – [0079].
Vierow et al. disclose the claimed invention except for the terminal electrode of the chip component includes: a first layer connected to the internal electrode layer of the element body of the chip component;  a second layer covering a part of the first layer and continuing from a contact portion with the first layer to a portion located on a mounting surface side of the chip component; and a third layer contacted with another part of the first layer and covering the first layer and the second layer, the first layer and the third layer are made of a sintered metal layer or a metal plating layer, and the second layer is made of a conductive resin layer. 
Lee et al. disclose a chip component comprising a terminal electrode (131, 132) of a chip component includes: a first layer (31, 32) connected to an internal electrode layer (221, 222) of an element body of the chip component;  a second layer (33, 34) covering a part of the first layer and continuing from a contact portion with the first layer (31, 32) to a portion located on a mounting surface side of the chip component; and a third layer (35, 36) contacted with another part of the first layer (31, 32) and covering the first layer (31, 32) and the second layer (33, 34), the first layer (31, 32) and the third layer (35, 36) are made of a sintered metal layer [0047]-[0048] or a metal plating layer [0055]-[0056], and the second layer (33, 34) is made of a conductive resin layer [0050]-[0053].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the component of Vierow et al. so that the terminal electrode of the chip component includes: a first layer connected to the internal electrode layer of the element body of the chip component;  a second layer covering a part of the first layer and continuing from a contact portion with the first layer to a portion located on a mounting surface side of the chip component; and a third layer contacted with another part of the first layer and covering the first layer and the second layer, the first layer and the third layer are made of a sintered metal layer or a metal plating layer, and the second layer is made of a conductive resin layer, since such a modification would form chip components having external electrodes that absorb external impacts which would prevent cracks from occurring in the chip body. 




Allowable Subject Matter	
Claims 3, 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an electronic device:
A) wherein the protrusion length of the first protrusion portion and the second protrusion portion from the plate portion toward the downside is 1/2 or less of the protrusion length of the plurality of chip components from the plate portion toward the downside (claim 3); 
B) comprising a heat dissipation plate including a heat transmission portion disposed so as to face terminal electrodes included in the plurality of chip components and configured to transmit heat from the plurality of chip components and having a thermal conductivity higher than that of the insulating case (claim 5); 
C) comprising non-protrusion edge portions with no protrusion are formed on a plate-portion third side parallel to the plate-portion first side and a plate-portion fourth side parallel to the plate-portion second side in the plate portion (claim 10); and
D) wherein the plurality of chip components partly protrudes outside the plate portion from a plate-portion third side parallel to the plate-portion first side of the plate portion (claim 11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0080845
US 2019/0096576

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848